              Case 8:19-ap-00406-CPM           Doc 5     Filed 09/12/19      Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov


In re:
                                                        Chapter 11
VILLA BELLINI RISTORANTE &
LOUNGE, INC.,                                           Case No. 8:19-bk-6943-CPM

      Debtor.
____________________________________/


VILLA BELLINI RISTORANTE &
LOUNGE, INC.,

         Plaintiff,

v.                                                      Adv. Pro. No. 8:19-ap-00406-CPM

CIRO MANCINI,

      Defendant.
____________________________________/

                           MOTION TO DISMISS COMPLAINT
                         TO RECOVERY MONEY OR PROPERTY

         Defendant Ciro Mancini (“Mancini”) moves to dismiss debtor-plaintiff Villa Bellini

Ristorante & Lounge, Inc. (“Villa Bellini”)’s four-count complaint for the following reasons:

        Count I fails to state a claim for breaches of fiduciary duties because Villa Bellini does not
         allege, as Florida law requires, that Mancini affirmatively accepted or undertook the duties
         of a fiduciary.

        Count II fails to state a claim for fraud and to plead fraud with particularity. Villa Bellini’s
         allegations that Mancini falsely represented that he “would use” the company’s credit
         cards and its monies in bank accounts only for legitimate business expenses fails to state
         a claim because these statements are at most not of past or present facts, but of future
         promises, which do not support a fraud claim. Further, Villa Bellini fails to identify what
         unauthorized checks and bank withdrawals were made and when, either by sufficiently
         particular factual allegations or by attaching any supporting documents.

        Count III fails to state a claim for conversion. An obligation to pay money, without more,
         does not establish a claim for conversion. Although the complaint alleges Mancini owes
         Villa Bellini for unauthorized salary increases and use of corporate funds for personal
         expenses, these allegations by themselves do not state a conversion claim. Money is
             Case 8:19-ap-00406-CPM          Doc 5     Filed 09/12/19     Page 2 of 6



        fungible, and a conversion claim cannot be based on money incapable of specific
        identification.

       Count IV for unjust enrichment should be dismissed because it is a remedy unavailable to
        Villa Bellini. To the extent the claims at issue in this proceeding are based on a contract
        between the parties, Villa Bellini cannot state a claim for unjust enrichment.

                                         Legal Standards

        A complaint must include “sufficient factual matter, accepted as true, to ‘state a claim for

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (discussing Fed.

R. Civ. P. 12(b)(6) and quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Courts

“begin by identifying conclusory allegations,” which are “entitled to no assumption of truth.”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011). Only if the remaining “factual content

… allows the court to draw the reasonable inference that the defendant is liable” can a complaint

stand. Iqbal, 556 U.S. at 678. Rule 12(b)(6) applies to adversary proceedings pursuant to Fed. R.

Bankr. P. 7012(b).

        Rule 9, which applies to this adversary proceeding under Bankruptcy Rule 7009, imposes

a heightened pleading standard for a fraud allegation. “In alleging fraud …, a party must state with

particularity the circumstances constituting fraud ….” Fed. R. Civ. P. 9(b). The party claiming

fraud must specify the following:

           the precise statement, document, or misrepresentation made;
           the time, place, and person responsible for the statement;
           the content and manner in which the statement misled the complaining party; and
           what the person responsible for the statement gained by the alleged fraud.

Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010).




                                                 2
             Case 8:19-ap-00406-CPM           Doc 5     Filed 09/12/19      Page 3 of 6



                                             Argument

1.     Count I fails to state a claim for breaches of fiduciary duties.

       The elements for a breach of fiduciary duty are (1) the existence of a duty; (2) breach of

that duty; and (3) damages flowing from the breach. Crusselle v. Mong, 59 So. 3d 1178, 1181 (Fla.

4th DCA 2011). A fiduciary relationship arises only when a party affirmatively accepts or

undertakes the duties of a fiduciary. Harris v. Zeuch, 137 So. 135, 138–39 (Fla. 1931).

       The complaint fails to state a claim for breaches of fiduciary duties because it fails to allege

that Mancini affirmatively accepted or undertook a fiduciary’s duties. Instead, Villa Bellini tries

to establish a duty by alleging that Mancini represented that he was an experienced, skilled, and

effective chef and general manager of Italian restaurants and could profitably operate. Compl. ¶ 21.

None of these alleged representations, however, establish that Mancini affirmatively accepted or

undertook the duties of a fiduciary. Therefore, the Court should dismiss Count I.

2.     Count II fails to state a claim for fraud and to plead fraud with particularity.

       A party may be granted relief from fraud or a fraudulent misrepresentation if it can show

(1) a false statement concerning a material fact; (2) the representor’s knowledge that the

representation is false; (3) an intention that the representation induced another to act on it; and (4)

consequent injury by the party acting in reliance on the representation. Johnson v. Davis, 480 So.

2d 625, 627 (Fla. 1985). Because an actionable misrepresentation “must ordinarily relate to a past

or existing fact,” a promise to do or not to do something in the future “is not actionable fraud.”

Royal Typewriter Co. v. Xerographic Supplies Corp., 719 F.2d 1092, 1104 (11th Cir. 1983) (citing

Florida cases).

       The allegations that Mancini falsely represented that he “would use” the Villa Bellini credit

card and its monies in bank accounts only for legitimate business expenses do not support a fraud



                                                  3
            Case 8:19-ap-00406-CPM           Doc 5        Filed 09/12/19   Page 4 of 6



claim. Even if Mancini made these representations, they are at most promises relating to future

action, not a past or existing fact. Because these alleged statements are not fraudulent

misrepresentations, Villa Bellini fails to state a claim for fraud based on them.

       Also, Villa Bellini fails to plead fraud with particularity. The complaint alleges, “Mancini

repeatedly wrote unauthorized checks to himself from the Debtor’s bank accounts” and

“repeatedly used his signature authority … to pay his and his wife’s personal credit cards on which

they had charged personal expenses.” Compl. ¶¶ 14–15. The complaint fails, however, to provide

any precise statement, document, or misrepresentation made by Mancini; identify the time and

place of these alleged statements; explain how the alleged statements misled Villa Bellini; or assert

what Mancini gained by the alleged fraud. Therefore, the Court should find that Villa Bellini has

failed to plead fraud with the particularity required under Rule 9 and dismiss Count II.

3.     Count III fails to state a claim for conversion.

       An obligation to pay money does not, without more, establish a conversion claim. Misabec

Mercantile Inc. de Panama v. Donaldson Lufkin & Jenrette ACLI Futures, Inc., 853 F.2d 834, 837

(11th Cir. 1988). Conversion cannot be based on the taking of fungible money incapable of specific

identification. Florida Dep’t Ins. v. Debenture Guaranty, 921 F. Supp. 750, 757 (M.D. Fla. 1996).

Thus, the allegations that Mancini owes Villa Bellini for unauthorized salary increases, use of

corporate credit cards, and bank withdrawals do not by themselves support a conversion claim.

The Court should dismiss Count III.

4.     Count IV, which alleges unjust enrichment, should be dismissed because it is a remedy
       unavailable to Villa Bellini.

       In Florida, no equitable quasi-contractual remedy under the theory of unjust enrichment

may be awarded when there is an enforceable contract. Williams v. Bear Stearns & Co., 725 So.

2d 397, 400 (Fla. 5th DCA 1998). Villa Bellini’s allegations against Mancini suggest that a contract

                                                 4
             Case 8:19-ap-00406-CPM           Doc 5     Filed 09/12/19      Page 5 of 6



exists between the parties. To the extent Villa Bellini’s claims are based on a contract, Villa Bellini

cannot state a claim against Mancini for unjust enrichment. Therefore, the Court should dismiss

Count IV.

                                             Conclusion

       Because Villa Bellini has failed to state claims for breaches of fiduciary duty, fraud,

conversion, and unjust enrichment and to plead its fraud claim with particularity, the Court should

dismiss the complaint in its entirety.


                                                     /s/ Michael J. Hooi
                                                 Scott A. Stichter (FBN 0710679)
                                                 Michael J. Hooi (FBN 0065377)
                                                 Stichter, Riedel, Blain & Postler, P.A.
                                                 110 East Madison Street, Suite 200
                                                 Tampa, Florida 33602
                                                 sstichter@srbp.com
                                                 mhooi@srbp.com
                                                 (813) 229-0144 – Phone
                                                 (813) 229-1811 – Fax
                                                 Attorneys for Ciro Mancini




                                                  5
            Case 8:19-ap-00406-CPM           Doc 5   Filed 09/12/19   Page 6 of 6



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by

the Court’s CM/ECF system or U.S. MAIL on this 12th day of September, 2019 to:

       Michael P. Brundage, Esquire
       Brundage Law, P.A.
       100 Main Street, Suite 204
       Safety Harbor, FL 34695

       Office of the U.S. Trustee
       501 E. Polk Street, Suite 1200
       Tampa, FL 33602

       All parties receiving electronic notice


                                               /s/ Michael J. Hooi
                                             Michael J. Hooi




                                                 6
